                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )                4:14CR3072
                                        )
            V.                          )
                                        )
ALEX GARDEN,                            )                   ORDER
                                        )
                   Defendant.           )
                                        )


       I conferred with counsel and the probation officer today. While the probation
officer takes no position, the lawyers are in agreement. Because their agreement
makes sense,

      IT IS ORDERED that:

      1.    Counsel for the government shall provide counsel for the defendant with
            a copy of the “Extraction Report” as soon as reasonably possible. If that
            Report is held by the probation officer (Leslie Van Winkle), she shall
            provide a copy to the prosecutor so that he may comply with this Order.

      2.    The probation officer shall maintain custody of the seized devices until
            I order otherwise.

      DATED this 24th day of April, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
